Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment, filed on 04/28/2021, has been entered.
Claims 1-31 are pending.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.
 

Examiner’s Note

The instant application has a lengthy prosecution history and the examiner encourages the applicant to have an interview (telephonic or personal) with the examiner prior to filing a response to the instant office action.  Also, prior to the interview the examiner encourages the 


Response to Arguments/Amendments

Presented arguments have been fully considered, but they are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:





Claims 1, 13, 30, and 31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation “a parity of a set of syntax elements representing a partially coded level for the previous transform coefficient” is not consistent with the language in the Specification as “a parity of a partial set of syntax elements representing a partial set of a plurality of coefficient levels for the previous transform coefficient” [Specification: para. 0006-0009, 0025, 0078-0080]. In light of the Specification, a set of syntax elements represents a set of plurality of coefficient levels. It’s not understood as a set of syntax elements representing a coded level in the claims. Therefore, the “a set of syntax elements representing a partially coded level” in the claims is not explicitly disclosed in the Specification and considered as a new subject matter.


Claims 1, 13, 30, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. Evidence that claim limitation “a set of syntax elements representing a partially coded level for a partially coded level, and this statement indicates that the invention is different from what is defined in the claim(s) because in the Specification [para. 0006-0009, 0025, 0078-0080] is disclosed a set of syntax elements representing a plurality of coefficient levels, not a partially coded level. Furthermore, the “partial” term is a relative term which requires explicit description. In the Specification is not described explicitly a “partial” level as opposed to a “full/entire” level.

All Dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The language of dependent claims can’t cure the infiniteness of their corresponding independent claims per discussions above.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-2, 4-6, 10-14, 16-18, 22-24, 30 and 31 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albrecht et al. (“JVET”) [NPL Titled “Description of SDR, HDR and 3600 video coding technology proposal by Fraunhofer HHI” provided in IDS filed on 11/06/2019]

Regarding claim 1, JVET meets the claim limitations as follows:
A method of quantizing [Sect. 3.1.8: Quantization: ‘the parity of the associated transform coefficient level qk determines the state (and, thus, the quantizer) for the next transform coefficient’] or inverse quantizing [Section 2.1.6: Inverse quantization; Fig. 11, 12] for processing video data, the method comprising:

(i.e. a current state, e.g. the current state =0) of a data structure, the first state (e.g. the current state = 0) representing (i.e. determining) a first quantizer (e.g. Q0) [Fig. 11, 12; Sect 2.1.6: disclosing that ‘the quantizer used for a current transform coefficient is determined by the parities of the transforms coefficients levels that precede the current transform coefficient’] applied to a previously quantized or inverse quantized value of a previous transform coefficient (i.e. a reconstructed transform coefficient t’) [Sect 2.1.6 discloses “t’ is calculated according to” the ‘associated transform coefficient level’] of residual data [Sect. 2.1.7 Inverse transforms: ‘For each residual block, a list of transform candidates’; Sect. 2.1.9.1: Line-based intra coding] for a block of the video data;

updating the data structure to a second state [Fig. 11, 12: showing ‘the state is updated’ after a current transform coefficient is reconstruced; Sect 2.1.6: disclosing ‘the next state only depends on the current state and the parity (k&1) of the current transform coefficient level k’] according to the first state and a parity of a set of syntax elements (e.g. ‘to select the Rice parameter k for the syntax element coeff_abs_level’) [Sect. 2.1.6; Fig. 13 shows syntax elements k and state] representing a partially coded level (i.e. ‘The state can take four different values 0, 1, 2, 3’) [Sect. 2.1.6 discloses a partially coded level of 0, 1, 2, or 3, not greater than 3] for the previous transform coefficient;

(e.g. Q1) to be used to quantize or inverse quantize a current value of a current transform coefficient according to the second state of the data structure [Sect 2.1.6: ‘the quantizer used for a current transform coefficient is determined by the parities of the transform coefficient levels
that precede the current transform coefficient in coding/reconstruction order’]; and 

quantizing or inverse quantizing the current value of the current transform coefficient using the second quantizer [Sect. 2.1.4.3; 2.1.6].



Regarding claim 2, JVET meets the claim limitations as follows:
The method of claim 1, wherein the set of syntax elements comprises a greater than zero syntax element (i.e. ‘sig_coeff_flag’) [Sect. 2.1.4.4: Transform coefficients: ‘Coding order of bins’, p. 27 out of 117] for the previous transform coefficient and a greater than one syntax element (i.e. ‘coeff_abs_level_greaterX_flag’, e.g. ‘coeff_abs_level_greater1_flag’) for the previous transform coefficient [Sect. 2.1.4.4: Transform coefficients: ‘Coding order of bins’, p. 27 out of 117].

Regarding claim 4, JVET meets the claim limitations as follows:
(i.e. k&1) after determining the greater than zero syntax element (i.e. state = 1) for the previous transform coefficient [Fig. 12, 13 show determining the state, e.g. ‘1’, then determining the (k&1) to determine the next state] and before determining a full set of syntax elements (i.e. ‘coeff_abs_level_remaining’) [Fig. 11, 12, 13; Sect. 2.1.1.10: Residual coding syntax: Update of the state until a full set of syntax elements is done] representing all of the plurality of coefficient levels for the previous transform coefficient.


Regarding claim 5, JVET meets the claim limitations as follows:
The method of claim 2, further comprising: determining the set of syntax elements up to a certain set of syntax elements representing a certain partially coded level for the previous transform coefficient [Fig. 12 shows the partial set of syntax element: current state 0 and 1 for Q0] that is less than a full set of syntax elements representing the entire level for the previous transform coefficient; and 

after determining the second quantizer [Fig. 12 shows the partial set of syntax element: current state 2 and 3 for Q1. After determining Q1, a full set of syntax elements is determined], determining the full set of syntax elements representing the entire level for the previous transform coefficient.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 


The method of claim 5, wherein the set of syntax elements is a first set of syntax elements [Fig. 12 shows the partial set of syntax element: current state 0 and 1 for Q0], the method further comprising: 

determining a second set of syntax elements representing a certain partially coded level [Fig. 12 shows the 2nd partial set of syntax element: current state 2 and 3 for Q1] for the current transform coefficient that is less than a full set of syntax elements (i.e. the full set has states for Q0 and Q1) representing the entire level for the current transform coefficient.



Regarding claim 10, JVET meets the claim limitations as follows:
The method of claim 1, wherein the data structure comprises a state machine (e.g. trellis code machine) [Sect. 2.1.6; Fig. 11-14; Sect. 3.1.8; Fig. 44-46].


Regarding claim 11, JVET meets the claim limitations as follows:
The method of claim 1, wherein the data structure comprises a state machine (e.g. trellis code machine) [Sect. 2.1.6; Fig. 12].



The method of claim 11, wherein determining the second quantizer comprises: determining a quantizer Q0 when the second state comprises state 0 or state 1; or determining a quantizer Q1 when the second state comprises state 2 or state 3 (e.g. trellis code machine) [Sect. 2.1.6; Fig. 12].


Regarding claim 13, all claim limitations are set forth as claim 1 in the device form and rejected as per discussion for claim 1.

Regarding claim 14, all claim limitations are set forth as claim 2 in the device form and rejected as per discussion for claim 2.	

Regarding claim 16, all claim limitations are set forth as claim 4 in the device form and rejected as per discussion for claim 4.	

Regarding claim 17, all claim limitations are set forth as claim 5 in the device form and rejected as per discussion for claim 5.

Regarding claim 18, all claim limitations are set forth as claim 6 in the device form and rejected as per discussion for claim 6.



Regarding claim 22, all claim limitations are set forth as claim 10 in the device form and rejected as per discussion for claim 10.

Regarding claim 23, all claim limitations are set forth as claim 11 in the device form and rejected as per discussion for claim 11.

Regarding claim 24, all claim limitations are set forth as claim 12 in the device form and rejected as per discussion for claim 12.



Regarding claim 30, all claim limitations are set forth as claim 1 in the device form and rejected as per discussion for claim 1.


Regarding claim 31, all claim limitations are set forth as claim 1 in the form of “A computer-readable storage medium” and rejected as per discussion for claim 1.



Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 3, 8-9, 15, 20-21 and 25-26 rejected under 35 U.S.C. 103 as being unpatentable over JVET in view of Sole Rojals et al. (“Rojals”) [U.S Patent No. 9,491,463 B2]

Regarding claim 3, JVET meets the claim limitations set forth in claim 2.
JVET does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 2, wherein the set of syntax elements excludes syntax elements representing values of remaining levels for coefficients having values greater than two.
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
wherein the partial set of syntax elements excludes syntax elements representing values of remaining level values for coefficients having values greater than two [Fig. 9; col. 22, ll. 45-55: ‘In the case that the second group flag indicates that subset of transform coefficients does not include at least one transform coefficient with an absolute value greater than two (i.e., not true), entropy decoding unit 70 may be further configured to not decode the greater-than -two flag, and the level remaining syntax element (970).].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to opt out of encoding/decoding coefficients having values greater than two.


Regarding claim 8, JVET meets the claim limitations set forth in claim 1.
JVET does not disclose explicitly the following claim limitations:
The method of claim 1, further comprising: forming a prediction block for the block; calculating a residual block for the block, the residual block representing pixel by pixel differences between the block and the prediction block; and transforming the residual block to produce the previous transform coefficient and the current transform coefficient, wherein quantizing or inverse quantizing comprises quantizing (i.e. the video standard H.264 or HEVC).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
forming a prediction block for the block [Fig. 5: intra-prediction ‘46’ or motion compensation ‘44’]; calculating a residual block for the block, the residual block [Fig. 5: residual data ‘50’]; and transforming the residual block to produce the previous transform coefficient and the current transform coefficient [Fig. 5: Transforming unit ‘52’], wherein quantizing or inverse quantizing comprises quantizing [Fig. 5: quantization unit ‘54’ and inverse quantization unit ‘58’].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include the video standard encoder.


Regarding claim 9, JVET meets the claim limitations set forth in claim 1.
JVET does not disclose explicitly the following claim limitations:
The method of claim 1, further comprising: forming a prediction block for the block; inverse transforming a transform block including the previous transform coefficient and the current transform coefficient to produce a residual block for the block; and combining the prediction block and the residual block to reconstruct the block, wherein quantizing or inverse quantizing comprises inverse quantizing (i.e. the video standard H.264 or HEVC).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
forming a prediction block for the block [Fig. 5: intra-prediction ‘46’ or motion compensation ‘44’]; inverse transforming a transform block including the (i.e. reconstructed blocks for intra-prediction unit ‘46’ and motion compensation ’44) [Fig. 5: Intra prediction or motion compensation (i.e. inter-prediction) uses reconstructed block (i.e. previous transform coefficient) to generate the prediction block for the block of the current transform coefficients to produce residual data] and the current transform coefficient to produce a residual block for the block [Fig. 5: residual data ‘50’]; and combining the prediction block and the residual block to reconstruct the block [Fig. 5: ‘62’], wherein quantizing or inverse quantizing comprises inverse quantizing [Fig. 5: quantization unit ‘54’ and inverse quantization unit ‘58’].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include the video standard encoder.


Regarding claim 15, all claim limitations are set forth as claim 3 in the device form and rejected as per discussion for claim 3.


Regarding claim 20, all claim limitations are set forth as claim 8 in the device form and rejected as per discussion for claim 8.




Regarding claim 25, JVET meets the claim limitations set forth in claim 13.
JVET does not disclose explicitly the following claim limitations:
The device of claim 13, further comprising a camera configured to capture the video data (i.e. a design choice).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
further comprising a camera configured to capture the video data [Fig. 1; col. 3, ll. 46-55; col. 4, ll. 10-15: such as a video camera].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include a video camera as a design choice.


Regarding claim 26, JVET meets the claim limitations set forth in claim 13.
JVET does not disclose explicitly the following claim limitations:
The device of claim 13, further comprising a display configured to display decoded video data (i.e. a design choice).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
[Fig. 1; col. 3; ll. 46-55: television; col. 4, ll. 60-65, col. 5; ll. 10-15: display device ‘32’ displays the decoded video data to a user … such as LCD].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include a LCD for display as a design choice.


Regarding claim 27, JVET meets the claim limitations set forth in claim 13.
JVET does not disclose explicitly the following claim limitations:
The device of claim 13, wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box (i.e. a design choice).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
wherein the device comprises one or more of a camera, a computer, a mobile device, a broadcast receiver device, or a set-top box [Fig. 1; col. 3, ll. 46-55; col. 4, ll. 10-15; col. 4, ll. 60-65; col. 5; ll. 10-15:: such as a video camera, smart phone; computer, or set-top box].
JVET and Rojals are combinable because they are from the same field of video compression.



Regarding claim 28, JVET meets the claim limitations set forth in claim 13.
JVET does not disclose explicitly the following claim limitations:
The device of claim 13, further comprising a memory configured to store the video data (i.e. a design choice).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
further comprising a memory configured to store the video data [Fig. 1; col. 4, ll. 35-60: storage medium 34 including flash memory or file server 36].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include a storage medium as a design choice.


Regarding claim 29, JVET meets the claim limitations set forth in claim 13.
JVET does not disclose explicitly the following claim limitations:
 (i.e. a design choice).
However in the same field of endeavor Rojals discloses the deficient claim as follows: 
wherein the device comprises at least one of: an integrated circuit; a microprocessor; or a wireless communication device [Fig. 1; col. 4, ll. 35-60: wireless channel (e.g. a Wi-Fi connection); col. 5, ll. 60-65: microprocessors, DSP, ASIC, FPGAs].
JVET and Rojals are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals as motivation to include microprocessors as a design choice.


Claims 7 and 19 rejected under 35 U.S.C. 103 as being unpatentable over JVET in view of Sole Rojals et al. (“Rojals_800”) [U.S Patent Application Pub. 2014/0307800 A]

Regarding claim 7, JVET meets the claim limitations set forth in claim 6.
JVET does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 6, further comprising, after determining the second set of syntax elements: bypass encoding or bypass decoding a set of syntax elements representing a remaining level for the previous transform coefficient and a set of 
However in the same field of endeavor Rojals_800 discloses the deficient claim as follows: 
further comprising, after determining the second set of syntax elements: bypass encoding or bypass decoding [para. 0200, 204: ‘a syntax element indicating a remaining absolute value of a coefficient level  … greater than 2 in bypass mode] a set of syntax elements representing a remaining level for the previous transform coefficient and a set of syntax elements representing a remaining level for the current transform coefficient.
JVET and Rojals_800 are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of JVET and Rojals_700 as motivation to opt out of encoding/decoding coefficients having values greater than two.
      

Regarding claim 19, all claim limitations are set forth as claim 7 in the device form and rejected as per discussion for claim 7.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/